                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                HUNTINGTON DIVISION

WILLIAM CHRISTOPHER LYNN,

              Plaintiff,

v.                                                       Case No.: 3:19-cv-00607


ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.


                                MEMORANDUM OPINION

       This is an action seeking review of the decision of the Commissioner of the Social

Security Administration (hereinafter the “Commissioner”) denying Plaintiff’s application

for disability insurance benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.

§§ 401-433. The case is presently before the court on the plaintiff’s motion for judgment

on the pleadings, seeking, inter alia, reversal and remand of the Commissioner’s decision,

and the defendant’s motion to remand. (ECF Nos. 10, 11). Both parties have consented in

writing to a decision by the United States Magistrate Judge. (ECF No. 12). The court has

fully considered the representations and arguments of counsel and GRANTS both

motions to the extent that they seek reversal and remand. Accordingly, the court FINDS

that the decision of the Commissioner should be REVERSED and REMANDED,

pursuant to sentence four of 42 U.S.C. § 405(g), for further evaluation of Plaintiff’s

application as stated herein.

       Plaintiff, William Christopher Lynn (“Claimant”), completed an application for


                                              1
DIB on August 2, 2016, alleging a disability onset date of July 19, 2016, (Tr. at 171), due

to “spinal stenosis with compressed nerve root L5-S1, multilevel degenerative spinal

stenosis, morbid obesity, [and] diabetes.” (Tr. at 202). The Social Security Administration

(“SSA”) denied the application initially and upon reconsideration. (Tr. at 15). Claimant

filed a request for a hearing, which was held on September 14, 2018 before the Honorable

Maria Hodges, Administrative Law Judge (“ALJ”). (Tr. at 35-68). By written decision

dated October 18, 2018, the ALJ determined that Claimant was not entitled to benefits.

(Tr. at 15-28). The ALJ’s decision became the final decision of the Commissioner on July

22, 2019, when the Appeals Council denied Claimant’s request for review. (Tr. at 1-5).

      On August 20, 2019, Claimant filed the present civil action seeking judicial review

of the administrative decision pursuant to 42 U.S.C. § 405(g). (ECF No. 2). The

Commissioner filed an Answer and a Transcript of the Proceedings on October 21, 2019

(ECF Nos. 8,9). Thereafter, Claimant filed a brief in support of his motion for judgment

on the pleadings. (ECF No. 10). Claimant asserted that reversal of the Commissioner’s

decision and remand for further proceedings were appropriate, because the ALJ had

committed two errors that prevented the Commissioner’s final decision from being

supported by substantial evidence. In particular, Claimant contended that (1) the ALJ

incorrectly concluded that Claimant did not meet and/or equal Listing 1.04; and (2) the

ALJ’s reasons for not according controlling weight to the opinion of Claimant’s treating

physicians were not supported by substantial evidence. (Id.) On December 18, 2019, the

Commissioner filed a motion for remand, acknowledging that the ALJ’s decision denying

benefits merited further evaluation. (ECF No. 11).

      Title 42 U.S.C. § 405(g) authorizes the district court to remand the decision of the

Commissioner of Social Security for further consideration at different stages of the

                                            2
judicial proceedings. When the Commissioner requests remand prior to filing an answer

to the plaintiff’s complaint, the presiding court may grant the request under sentence six

of § 405(g), upon a showing of good cause. In addition, a court may remand the matter

“at any time” under sentence six to allow “additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.” 42 U.S.C. § 405(g). When a court remands the

Commissioner’s decision under sentence six, the court retains jurisdiction over the

matter, but “closes it and regards it as inactive” until additional or modified findings are

supplied to the court. See McPeak v. Barnhart, 388 F.Supp.2d 742, 745 n.2. (S.D.W.Va.

2005).

         In contrast, under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” Because a sentence four remand essentially

“terminates the litigation with victory for the plaintiff,” the court enters a final judgment

dismissing the case and removing it from the court’s docket. Shalala v. Schaefer, 509 U.S.

292, 299, 113 S. Ct. 2625, 2630-31, 125 L. Ed. 2d 239 (1993) (“Under § 405(g), ‘each final

decision of the Secretary [is] reviewable by a separate piece of litigation,” and a sentence-

four remand order ‘terminate[s] the civil action’ seeking judicial review of the Secretary's

final decision.”) (quoting in Sullivan v. Hudson, 490 U.S. 877, 892, 109 S.Ct. 2248, 2258,

104 L.Ed.2d 941 (1989).

         Given that Claimant moved this court to reverse and remand the decision of the

Commissioner, then filed a brief in support of that position, and the Commissioner

                                             3
ultimately agreed to a remand without contesting any of the arguments raised by

Claimant, the court concludes that Claimant is entitled to reversal and remand of the

Commissioner’s decision. Moreover, the court notes that in his motion to remand, the

Commissioner asks for a sentence four remand; thereby, implicitly conceding termination

of the judicial proceeding in Claimant’s favor.1 Accordingly, the court hereby GRANTS

Plaintiff’s request for judgment on the pleadings to the extent that it requests reversal and

remand, (ECF No. 10); GRANTS Defendant’s motion to remand, (ECF No. 11);

REVERSES the final decision of the Commissioner; REMANDS this matter pursuant

to sentence four of 42 U.S.C. § 405(g) for further administrative proceedings consistent

with this opinion; and DISMISSES this action from the docket of the Court. A Judgment

Order will be entered accordingly.

        The Clerk of this Court is directed to transmit copies of this Memorandum Opinion

to counsel of record.

                                                ENTERED: December 20, 2019




1 Furthermore, this case does not present either of the factual scenarios that would typically support a

sentence six remand. The Commissioner’s motion was not made until after the answer was filed, and
neither party has offered new evidence that was not previously made a part of the record.

                                                   4
